The judgment under review will be affirmed, for the reasons stated in the careful and comprehensive opinion of Mr. Justice Heher in the Supreme Court, ubi supra.
However, one irregularity in practice should not pass unnoticed. The case is submitted on briefs, and the brief for the appellant bears the signatures of two members of the bar as "of counsel" though one of them is not a counselor-at-law. If his signature had been the only one, the brief would have been rejected, pursuant to well settled rules. Duysters v.Crawford, 69 N.J.L. 229; Leaver v. Kilmer,54 Atl. Rep. 817; reversed on other grounds, 71 N.J.L. 291; Moore v.Bradley Beach, 87 Id. 391, 395; Gadek v. Kugler, 6 N.J.Mis. R. 471; 141 Atl. Rep. 561; Hirsch v. DePuy, 11 N.J.Mis. R. 500; 166 Atl. Rep. 720. It has been considered, however, as the brief of the other signer, who is a counselor-at-law.
For affirmance — THE CHANCELLOR, PARKER, CASE, BODINE, DONGES, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
For reversal — None. *Page 75